DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-4, 6-11, 13-16 and 18-20 are rejected (Non-Final Rejection). 
Claims 5, 12 and 17 are objected to. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 6-8, 10-11, 13, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buyuktosunoglu et al. (“Buyuktosunoglu”), United States Patent Application Publication No. 2015/0347592 in view of Yamamoto et al. (“Yamaoto”), United States Patent No. 4,967,341, in further view of Azuma, United States Patent No. 6,330,559.

As per claim 1, Buyuktosunoglu discloses a sort device comprising:
a compare unit on one level of a hierarchical structure comprising a plurality of levels ([Fig. 6] and [0082] wherein a hierarchical structure is shown and described where there are multiple levels of comparators), the compare unit to compare one beat of one record with another beat of another record to provide a winner beat ([0021]-[0022] wherein the compare unit compares the two beats, wherein he beat is recognized as the data value); 
another compare unit on another level of the hierarchical structure to provide a further beat to the compare unit ([0084] wherein a series of comparators are described i.e. “another compare unit on another level”); and 
a request pipe to be used to request that the other compare unit provide the further beat to the compare unit ([0082] wherein a pipeline sort is described that represents the structure with multiple compare units in [Fig. 6]), but does not disclose the request pipe including an entry having information to be used to control which buffer of a buffer pair of the compare unit is to receive the further beat, the information in the entry of the request pipe including a win indicator to be used to indicate which buffer of the buffer pair is a winner buffer that includes the winner beat, and wherein the winner buffer is the  ([Col 10, lines 1-44] wherein the request pipe is the search pipe where elements are compared, wherein the pipe includes an entry having information that specifies the next buffer,) but does not teach the information in the entry of the request pipe including a win indicator to be used to indicate which buffer of the buffer pair is a winner buffer that includes the winner beat, and wherein the winner buffer is the buffer to receive the further beat. However, Azuma teaches the information in the entry of the request pipe including a win indicator to be used to indicate which buffer of the buffer pair is a winner buffer that includes the winner beat ([Col 6, lines 60-67]-[Col 7, lines 1-10] wherein a win indicator is described for the request pipe), and wherein the winner buffer is the buffer to receive the further beat ([Col 9, lines 24-47] wherein the output winners are used in the next beat) .
Both Buyuktosunoglu and Yamamoto describe buffers used to store data that is to be compared. While the comparison is different in Buyuktosunoglu, one could use the entry specifying the next buffer in Yamamoto instead of having to determine if another buffer is necessary as in Buyuktosunoglu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using a hierarchal sort structure with a buffer in Buyuktosunoglu with the next buffer included in an entry in Yamamoto in order to select the appropriate buffer when a choice can be made without having to perform any calculations to determine the next buffer. Both Buyuktosunoglu and Azuma describe a sorting process. One could use the winner indicator and the win buffer receiving the 

As per claim 2, note the rejection of claim 1 where Buyuktosunoglu, Yamamoto and Azuma are combined. The combination teaches the sort device of claim 1. Buyuktosunoglu further discloses wherein the request pipe comprises a plurality of entries to be used to determine when to send the request to the other compare unit ([0083] when the number of compare units is based on a plurality of entries i.e. the number of comparisons required to sort the values in the pipe and [0007] wherein the complete detector determines when the sorting is complete).  

As per claim 3, note the rejection of claim 1 where Buyuktosunoglu, Yamamoto and Azuma are combined. The combination teaches the sort device of claim 2. Buyuktosunoglu further discloses wherein the winner beat is one key beat of one or more key beats of a key to be compared ([0083] wherein the key beat is the winner output from the set of comparators), and wherein the plurality of entries comprises at least a number of entries equal to a number of key beats of the key ([0083] wherein a number of comparator entries is at least as big as the number of winning beats i.e. key beats, since there is a winner for each comparator) .  

As per claim 4, note the rejection of claim 1 where Buyuktosunoglu, Yamamoto and Azuma are combined. The combination teaches the sort device of claim 3. Buyuktosunoglu further discloses wherein the request pipe requests the further beat based on an indication of a last key beat of the key in the request pipe ([0007] wherein the completion detector request further pipe requests until there is an indication that the last key beat is performed i.e. completion).  

As per claim 6, note the rejection of claim 1 where Buyuktosunoglu, Yamamoto and Azuma are combined. The combination teaches the sort device of claim 5. Buyuktosunoglu further discloses wherein the other compare unit comprises another buffer pair, and wherein the sort device further comprises a read address array coupled to the other compare unit to indicate to the other compare unit an address within a buffer of the other buffer pair to provide the further beat to the winner buffer ([Fig. 6] and [0084]-[0086] wherein a circuitry is described, wherein the value being in the arrays 604N at a certain address (neighbored pairs as described in [0087]) provides the values to the next comparator, where the next winner is described, and that value is put in the winning buffer 604(N+1)) .  

As per claim 7, note the rejection of claim 1 where Buyuktosunoglu, Yamamoto and Azuma are combined. The combination teaches the sort device of claim 6. Buyuktosunoglu further discloses wherein the read address array comprises a pair of addresses, and one address of the pair of addresses is used to read the further beat ([0087] wherein neighboring elements are a pair of addresses and wherein one address of the pair of addresses is used to read the next beat for the comparator).  

As per claim 8, note the rejection of claim 1 where Buyuktosunoglu, Yamamoto and Azuma are combined. The combination teaches the sort device of claim 7. Buyuktosunoglu further discloses wherein the further beat is written to the winner buffer using the at least the address within the winner buffer in the request pipe ([Fig. 6] wherein the winner is placed in the winner buffer in the request pipe).  
As per claim 10, Buyuktosunoglu discloses the sort device of claim 1, wherein at least one of the one compare unit and other compare unit comprises an array of buffer pairs, the array of buffer pairs comprising a plurality of buffer pairs to provide record beats to be compared ([0081] wherein binary arrays are used to provide buffer pairs that provide the beats to be compared i.e. the values to be sorted). DE820150564US01 -29-  

As per claim 11, Buyuktosunoglu discloses an integrated circuit comprising:
a field programmable gate array ([0081] wherein binary arrays are used to provide buffer pairs that provide the beats to be compared i.e. the values to be sorted), the field programmable gate array comprising the sort device of claim 1 and is thus rejected as noted above for claim 1. 




As per claim 14, claim 14 is substantially similar to claim 7 and is rejected for the same rationale and reasoning. 

As per claim 16, Buyuktosunoglu discloses a method of facilitating sorting of records, the method comprising:
comparing, by a compare unit on one level of a hierarchical structure comprising a plurality of levels ([Fig. 6] and [0082] wherein a hierarchical structure is shown and described where there are multiple levels of comparators), one beat of one record with another beat of another record to provide a winner beat ([0021]-[0022] wherein the compare unit compares the two beats, wherein he beat is recognized as the data value); 
requesting, by a request pipe, that another compare unit on another level of the hierarchical structure provide a further beat to the compare unit ([0082] wherein a pipeline sort is described that represents the structure with multiple compare units in [Fig. 6]); and 
providing, by the other compare unit, the further beat to the compare unit, based on the requesting ([0084] wherein a series of comparators are described i.e. “another compare unit on another level”), but does not disclose the request pipe including an entry having information to be used to control which buffer of a buffer pair of the compare unit is to receive the further beat, the information in the entry of the request ([Col 10, lines 1-44] wherein the request pipe is the search pipe where elements are compared, wherein the pipe includes an entry having information that specifies the next buffer,) but does not teach the information in the entry of the request pipe including a win indicator to be used to indicate which buffer of the buffer pair is a winner buffer that includes the winner beat, and wherein the winner buffer is the buffer to receive the further beat. However, Azuma teaches the information in the entry of the request pipe including a win indicator to be used to indicate which buffer of the buffer pair is a winner buffer that includes the winner beat ([Col 6, lines 60-67]-[Col 7, lines 1-10] wherein a win indicator is described for the request pipe), and wherein the winner buffer is the buffer to receive the further beat ([Col 9, lines 24-47] wherein the output winners are used in the next beat) .
Both Buyuktosunoglu and Yamamoto describe buffers used to store data that is to be compared. While the comparison is different in Buyuktosunoglu, one could use the entry specifying the next buffer in Yamamoto instead of having to determine if another buffer is necessary as in Buyuktosunoglu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using a hierarchal sort structure with a buffer in Buyuktosunoglu with the next buffer included in an entry in Yamamoto in order to select the appropriate buffer when a choice can be made without having to perform any 

As per claim 18, claim 18 is the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the method of claim 7 and is rejected for the same rationale and reasoning. 






Claims 9, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buyuktosunoglu in view of Yamamoto in further view of Azuma, in further view of Graefe, United States Patent Application Publication No. 2011/0055232

As per claim 9, note the rejection of claim 1 where Buyuktosunoglu, Yamamoto and Azuma are combined. The combination teaches the sort device of claim 1, but does not disclose wherein the request pipe is further used to stall provision of the further beat based on a determination that the compare unit does not have sufficient space in a ([0010] wherein the full key value number is too high to sort using the space available in the RAM/buffer, then the system stalls provision of the further beat by using the two-phase process). 
Both Buyuktosunoglu and Graefe sort data using a buffer. One could apply the method of handling more data than space in the buffer in Graefe with the hierarchical sorting process in Buyuktosunoglu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using a hierarchical sort structure in Buyuktosunoglu with the method of stalling when there is insufficient space in Graefe in order to handle large data sets without having to obtain additional memory. 

As per claim 15, claim 15 is substantially similar to claim 9 and is rejected for the same rationale and reasoning. 

 As per claim 20, claim 20 is the method of claim 9 and is rejected for the same rationale and reasoning. 




Allowable Subject Matter





Claims 5, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5, 12 and 17 no longer contain optional language, and require a number of pieces of information along, with the other limitations in the independent claims, that are neither anticipated nor now obvious over the prior art on record. Therefore, the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158